[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The sixth paragraph on page of the Memorandum of Decision dated November 8, 1995 should read as follows:
The court grants the plaintiff's motion to dismiss on the grounds that in attempting to recover of a defendant who has no contract with a supplier for materials furnished which become part of the realty, now owned by the lessor, under the theory of unjust enrichment, has failed to allege a cause of action recognizable in this jurisdiction.
SPALLONE, STATE TRIAL REFEREE